Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 28, 2019

                                      No. 04-19-00433-CR

                                      Troy SANCHEZ Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 19-03-047-CRW
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
       Appellant’s second motion for an extension of time to file the appellant’s brief is granted.
We order appellant’s counsel, Patrick Ballanytne, to file the appellant’s brief by November 5,
2019. Counsel is advised that no further extensions of time will be granted absent a timely
motion that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk